PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/578,157
Filing Date: 29 Nov 2017
Appellant(s): Furar et al.



__________________
Charles Yeomans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/20/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 6,235,348).
Regarding claim 1, Shimizu et al disclose rust preventive composition comprising silicic acid compound.  Rusting is prevented by forming a coating film on the surface of Zn-based metallic coating formed on a base such as a metal plate (abstract).  In a preferred embodiment, a second coating film comprising a silicic acid compound is further formed on the first coating film.  By coating a second rust preventive comprising the silicic acid and drying the wet coating film rust proof effect is further enhanced (col. 9, lines 35-43).  See examples 38-48 (table 6), wherein the second coating film comprises silicic acid compound and an organic polymer.  It is noted that organic polymers listed in these examples are curable (i.e. reads on curable film-forming binder in present claim 1).  See example 47, wherein lithium silicate is used as the silicic acid compounds (see Table 6 and 7).  Examples of alkali metal silicates include lithium metasilicate and lithium orthosilicate (col. 3, lines 4-9) which reads on the lithium silicate in present claim 1.
Shimizu et al fail to disclose a composition comprising the presently claimed amount of lithium.
However, Shimizu et al in the general disclosure teach that component “a” (i.e. silicic acid, see col. 2, lines 7-9) is used in combination with at least one component selected from component d, e, and f (i.e. the component “f” is an organic polymer, see col. 11, lines 5-16).  Said component “f” is used in amounts of 1 to 1000 parts by weight per 100 parts by weight of component “a” in the second coating film (col. 11, lines 17-24).  It is noted that Li is present in amounts of about 23 g and about 15 g in 100 parts by weight of lithium orthosilicate and lithium metasilicate, respectively.  Hence, when 100 parts by weight of lithium silicate is used in combination with 1 to 1000 parts by weight of organic polymer, amount of lithium falls within the presently claimed range of 0.1 to 4.5% lithium.  Therefore, in light of the teachings in general disclosure, of Shimizu et al, it would have been obvious to one skilled in art prior to the filing of present application, to use any amounts of lithium orthosilicate and lithium metal silicate, including that which provides lithium content falling within the presently claimed range of 01 to 4.5%, absent evidence to the contrary.
Regarding claim 27, given that compositional limitations of the curable film forming composition of present claims are met by the teachings in Shimizu et al, it is the office’s position that composition, of Shimizu et al, is capable of functioning as a primer coating composition and is within the scope of one skilled in art prior to the filing of present application to use it as a primer coating composition to inhibit corrosion or rust formation, absent evidence to the contrary.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 6,235,348) in view of Visser et al (WO 2010/112605 A1).
The discussion with respect to Shimizu et al above is incorporated here by reference.

However, regarding organic film-forming binder, Visser et al teach an anticorrosive coating composition (title) comprising a low temperature-curable film forming resin and a curing agent (abstract).  The composition is preferably curable at ambient temperature (bridging paragraph pages 3-4).  The film-forming resin can be selected from epoxy resins (page 4, line 5).  Epoxy resin-containing compositions preferably contain an amine curing agent (page 5, lines 8-9).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Visser et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to use a composition comprising epoxy film forming resin and an amine curing agent, for obtaining a composition that is curable at ambient temperatures.
Regarding further corrosion inhibitor, Visser et al teach that coating composition can comprise one or more additional corrosion inhibitors.  Examples of organic and inorganic inhibitors include azoles and magnesium oxides (page 8, lines 1-15).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Visser et al and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include the additional corrosion inhibitors, of Visser et al, to the coating composition, of Shimizu et al, absent evidence to the contrary.

(2) Response to Argument
Appellant argues that binder of Shimizu is not capable of curing or crosslinking because it does not teach or suggest the use of reactive, crosslinkable components used in combination and is specifically used as a temporary protective composition.  The curable organic film-forming binder component of claim 1 requires polymeric components that irreversibly react and are joined by covalent bonds upon cure of the composition to form a crosslinked, organic polymeric matrix.  The functional groups of the polymers of Shimizu would not crosslink to form a thermoset crosslinking agent or without further including self-crosslinking functional groups on said polymers.  Example 47 of Shimizu is the only example that includes a lithium silicate.  Office has not provided any reasons as to why or how the polyacrylic acid that includes only carboxylic acid functional groups would be expected to crosslink and therefore be a curable binder component as defined in present application.
In response, as defined in present application and acknowledged by the Appellant, thermosetting and curable can be used interchangeably and refer to resins that set irreversibly upon curing or crosslinking (see paragraph 0015 of present application).  Examples of resin component used in the organic film forming binder component may be selected from acrylic polymers, and polyurethanes.  The functional groups of film forming binder may be selected from at least one of carboxylic acid group, and hydroxyl groups (paragraph 0017 of present application).  Suitable acrylic compounds include copolymers of one or more alkyl esters of acrylic acid or methacrylic acid, optionally together with one or more other polymerizable ethylenically unsaturated monomers (see paragraph 0018 of present application).  Hence, based on the general disclosure of present application it is clear that acrylic copolymers do not require any functional groups that undergo reaction with a crosslinking agent, may contain hydroxy or acid functional groups and these resin components are considered curable.  at least one functional group selected from the group consisting of -OH, and -COOH groups (col. 9, lines 61-64) and may be based on polyurethanes and polyacrylic acid (col. 11, lines 5-16) as in present application, it is the office’s position that curable film forming binder component, of Shimizu, meets the presently claimed limitation of “curable, organic film-forming binder component”.

Appellant argues that amount of lithium content based on lithium silicate in example 47, of Shimizu et al, is 10% by weight and 15.5% by weight for lithium metasilicate and lithium orthosilicate, respectively.  Office relies on the broader generalized ranges that overlap the claimed range to conclude that a prima facie case of obviousness exists.  Appellants presented evidence that the level of lithium in the composition is critical and the levels used in example 47, of Shimizu, would not be suitable for a curable film forming composition.  Comparative example 6 of present application is an epoxy coating composition that includes 8.1% by weight of lithium orthosilicate based on the total weight of resin solids.  This example demonstrated good corrosion resistance but the coating film became water sensitive which resulted in severe blistering and delamination of the coating from the metal substrate. Therefore, lithium polysilicates must be kept below levels that may cause detrimental water sensitivity.  Keeping the amount of lithium metal within the claimed range is critical for obtaining good corrosion resistance and a durable coating that is not sensitive to water.  See examples 2-4 (Table 3), example 8-9 (Table 7) and example 11 (Table 11) which further distinguish the claimed curable composition of claim 1 from the temporary rust preventive composition taught in Shimizu.  Claim 2 explicitly recites same binder system as used in examples.  
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  Additionally, case law holds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others. "In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims." See In re Nehrenberg, 280 F.2d 161,126 USPQ 383 (CCPA 1960).  Furthermore, none of the examples 2-4, 8, 9 and 11 in present application are compared with the closest prior art, of Shimizu et al, which uses specific amounts of lithium silicate in an exemplary embodiment.  Additionally, even if the results are unexpected, scope of the present claims is not commensurate with showing of unexpected results because exemplary embodiments use a combination of only epoxy resin and amine curing agent in specific amounts while the claims are drawn to any curable resin component in independent claim 1 and the epoxy resin species in dependent claim 2 in any amounts.

Appellant argues that office has failed to establish a prima facie case of obviousness because no reason was given as to why one skilled in art would combine Shimizu and Visser.  Office concluded that it would be obvious to use epoxy/amine binder of Visser in composition of Shimizu to obtain a composition that is curable at 
In response, both Shimizu and Visser are drawn to coating compositions that are anticorrosive (i.e. rust preventive) and hence combinable.  Shimizu teaches that its composition can comprise organic polymers that contain functional groups.  The compositions of Shimizu are applied to steel plates and heated to a temperature of 700C (col. 15, lines 33-40).  Graham v. Deere analysis was done and the secondary reference of Visser provided the motivation to use the epoxy resin for obtaining a composition that is curable at ambient temperatures.

Appellant argues that Visser explicitly teaches away from the proposed combination because it teaches away from using lithum polysilicates such as lithium metasilicate and lithum orthosilicate.
In response, Visser is only used for its teaching that resins that can cure at ambient temperature can be used in anti-corrosive coating compositions and additional corrosion agents such as azoles and MgO can be incorporated into anti-corrosive coating compositions.  Case law holds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764                                                                                                                                                                                                        
/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700  
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.